
	
		I
		111th CONGRESS
		2d Session
		H. R. 6108
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2010
			Mr. Burgess (for
			 himself, Mr. McCaul,
			 Mr. Barton of Texas,
			 Mr. Gohmert,
			 Mr. Culberson,
			 Mr. Olson,
			 Mr. Poe of Texas,
			 Mr. Smith of Texas,
			 Mr. Hensarling,
			 Mr. Conaway,
			 Mr. Thornberry,
			 Mr. Sessions,
			 Mr. Paul, Mr. Carter, Mr.
			 Brady of Texas, Ms.
			 Granger, Mr. Neugebauer,
			 and Mr. Hall of Texas) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To strike certain provisions of Public Law 111–226
		  relating to Texas and the Education Jobs Fund.
	
	
		1.Elimination of provisions
			 relating to TexasSection 101
			 of Public Law 111–226 is amended by striking paragraph (11).
		
